Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 30 August 2022, wherein claim 17 was newly added. Subsequently, claims 1-17 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 4 and 5 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Applicants amendments have failed to satisfactorily address the rejection of claim 2 (the limitations in question of which were added to newly introduced claim 17) and claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 6 and 7 of the previous office action on the merits.
Applicants’ amendment to each of claims 3-5, as well as newly added claim 17, have introduced new considerations under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has been amended to recite: 
    PNG
    media_image1.png
    50
    647
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    295
    506
    media_image2.png
    Greyscale
Claim 3 is rejected as being vague and indefinite when it recites “aryl or heteroaryl with up to 12 C atoms, straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with up to 12 C atoms” (emphasis added) with respect to the substituent L in the compound of formula; the scope of the protection sought by “up to” is not clear. For instance, with respect to an aryl group, “up to” includes 0 to 5 and an aryl group cannot exist with 0 to 5 C atoms, and with respect to, for instance, an alkyl group, “up to” includes 0 to 2 C atoms and an alkyl group having 0 to 2 C atoms cannot be branched. Claim 3 fails to particularly point out and distinctly claim the substituent L of the compounds of formulae DRM contained in the claimed polymerizable LC material.
Amended claim 4 is rejected as being vague and indefinite when it recites “R  is…straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with up to 12 C atoms” (emphasis added); the scope of the protection sought by “up to” is not clear, since for instance, an alkyl with 0 to 2 C atoms cannot be branched. Claim 4 fails to particularly point out and distinctly claim the substituent “R“ of the compound of formula MRM contained in the claimed polymerizable LC material.
Claim 5 has been amended to recite: 
    PNG
    media_image3.png
    354
    680
    media_image3.png
    Greyscale
Claim 5 is rejected as being vague and indefinite when it recites “aryl or heteroaryl with up to 12 C atoms, straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with up to 12 C atoms” (emphasis added) with respect to the substituent L in the compound of formula; the scope of the protection sought by “up to” is not clear. For instance, with respect to an aryl group, “up to” includes 0 to 5 and an aryl group cannot exist with 0 to 5 C atoms, and with respect to, for instance, an alkyl group, “up to” includes 0 to 2 C atoms and an alkyl group having 0 to 2 C atoms cannot be branched. Claim 5 fails to particularly point out and distinctly claim the substituent L of the compounds of formulae DRM contained in the claimed polymerizable LC material.
Newly added claim 17 is rejected as being vague and indefinite when it recites “wherein MG has formula –(A1-Z1)n-A2-“ (emphasis added); the scope of the protection sought is not clear, as there appears to be insufficient antecedent basis for a compound containing the group “MG”.
Newly added claim 17 (containing the portion deleted from claim 2) is rejected as being vague and indefinite when it recites “aryl or heteroaryl with up to 12 C atoms, straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with up to 12 C atoms” (emphasis added) with respect to the substituent L1 of the group MG; the scope of the protection sought by “up to” is not clear. For instance, with respect to an aryl group, “up to” 12 C atoms includes 0 to 5 C atoms and an aryl group cannot exist with 0 to 5 C atoms, and with respect to, for instance, an alkyl group, “up to” 12 C atoms includes 0 to 2 C atoms and an alkyl group having 0 to 2 C atoms cannot be branched. Claim 17 fails to particularly point out and distinctly claim the substituent L1 of the group MG.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over either Mulcahy et al. (U.S. Patent Application Publication No. 2017/0335192) or Sargent et al. (U.S. Patent Application Publication No. 2017/0226421) in view of Taniguchi et al. (Japanese Patent No. 2009007517) and Ranjkesh et al. (“Thermal and electrical wavelength tuning of Bragg reflection with ultraviolet absorbers in polymer-stabilized cholesteric liquid crystals”, September 2018, J. Mater. Chem. C., volume 6, pages 12377-12385).
Mulcahy et al. discloses a polymerizable liquid crystal material and the corresponding use thereof said polymerizable liquid crystal material, characterized in that said polymerizable liquid crystal material comprises the combination of at least one multireactive mesogenic compound inclusive of that of the present formula DRM, as generally represented therein by P1-Sp1-MG- Sp2- P2 ([0207], page 14) and more specifically as represented therein by the formulae DRM1 through DRM6 ([0224], page 15), at least one monoreactive mesogenic compound inclusive of that of the present formula MRM, as generally represented therein by P1-Sp1-MG-R ([0231], page 15) and more specifically as represented therein by the formulae MRM1 through MRM24 ([0236], pages 16-17), and at least one compound inclusive of that of the present formula ND,  as generally represented therein by 
    PNG
    media_image4.png
    100
    400
    media_image4.png
    Greyscale
 ([0252], page 18) and more specifically as represented therein by the formulae NDa through NDx ([0282], pages 20-21). Examples of compounds that may be employed as “light, heat and oxidation stabilizers [0351] include benzophenones ([0368], page 32).
Sargent et al. discloses a polymerizable liquid crystal material and the corresponding use thereof said polymerizable liquid crystal material, characterized in that said polymerizable liquid crystal material comprises the combination of at least one multireactive mesogenic compound inclusive of that of the present formula DRM, as represented therein by the compounds of formulae DR1 through DR9 ([0118], pages 18-19), at least one monoreactive mesogenic compound inclusive of that of the present formula MRM, as represented therein by the compounds of formulae MR1 through MR30 ([0118], pages 16-18), and at least one compound inclusive of that of the present formula ND,  as generally represented therein by 
    PNG
    media_image5.png
    111
    402
    media_image5.png
    Greyscale
  ([0016], page 12) and more specifically as represented therein by the formulae Ia through Ix ([0112], pages 10-12). The polymerizable material may additionally comprise one or more stabilizers [0167]. 
Taniguchi et al. teaches liquid crystal compositions containing UV light absorbers inclusive of those of the present formula UVI as generally represented therein by 
    PNG
    media_image6.png
    165
    287
    media_image6.png
    Greyscale
(page 4), and more specifically, as represented therein by any one of 
    PNG
    media_image7.png
    250
    423
    media_image7.png
    Greyscale
(page 20). 
Ranjkesh et al. teaches polymer stabilization by adding 2-hydroxyphenyl-benzophenone UV light absorbers inclusive of those of the present formula UVI as represented therein by 
    PNG
    media_image8.png
    102
    140
    media_image8.png
    Greyscale
(p.12378), to a reactive mesogen. 
The ultraviolet stabilizer of the present formula UVI are individually well known in the liquid crystal art, as taught therein each of Taniguchi et al. and Ranjkesh et al., and the use thereof an ultraviolet stabilizer of the present formula UVI in a polymerizable material containing reactive mesogens is likewise well known in the liquid crystal art, as taught therein Ranjkesh et al.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include an ultraviolet stabilizer of the present formula UVI, as taught in either Taniguchi et al. or Ranjkesh et al., in the inventive polymerizable liquid crystal material of either Mulcahy et al. or Sargent et al., in light of the teachings in Ranjkesh et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use thereof said ultraviolet stabilizer of the present formula UVI. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed 30 August 2022 in response to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 6 and 7 of the previous office action on the merits, said arguments to the effect that replacing “1 to” with “up to” satisfactorily addresses the issue raised by the Examiner, have been fully considered but they are not persuasive. Please refer to preceding paragraphs 9 and 12 for a detailed discussion of the ambiguity introduced by said language of “up to”. 
Applicant's arguments filed 30 August 2022 in response to the rejection of claims under 35 U.S.C. 103 as set forth in paragraph 10 of the previous office action on the merits, said arguments to the effect that the prior art combined therein said rejection is allegedly non-analogous, have been fully considered but they are not persuasive. In response to applicant's argument that Taniguchi and Ranjkesh are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each of the references cites in the aforementioned rejection under 35 U.S.C. 103 in preceding paragraph 15 are indeed in “the same field of endeavor as the claimed invention”, i.e., in the liquid crystal composition art. Applicants argument to the effect that “an art citation that is not from the same filed of endeavor as a claimed invention MUST be reasonable pertinent to the problem addressed by the inventor” is moot since the cited art is indeed from the same field of endeavor. One of ordinary skill in the requisite liquid crystal art would find individual references, each of which pertain to liquid crystal compositions, “reasonable pertinent” to each other. In order for a reference to be "reasonably pertinent" to the problem, it must "logically have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011). Applicants specification identifies the formation of a liquid crystal material showing a favorable light, heat and UV stability or durability as a problem to resolve. Mulcahy discusses the need for light, heat and oxidation stabilizers including the use of benzophenones. Taniguchi et al. is relied upon for its teaching of liquid crystal compositions containing benzophenone compounds of the present formula UVI as UV light absorbers; applicants’ arguments that Taniguchi is “also directed to a different technology” have been fully considered but they are not persuasive. Ranjkesh et al. is relied upon for its teaching of liquid crystal compositions characterized by comprising the combination of benzophenone compounds of the present formula UVI with reactive mesogens. It logically follows that the combination of prior art is pertinent to solving one of the problems. 
In response to applicants’ arguments to the effect that the “uses of the mixtures disclosed are quite different and the problems addressed in each are not the same”, i.e., that the problems addressed and the intended use of the compounds in Mulcahy and Sargent is different than the problems addressed and the intended use of the mixtures in Taniguchi and Ranjkesh, the Examiner notes the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722